Citation Nr: 0924597	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-032 78A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service connected disabilities, such as 
diabetes mellitus, dermatitis, or posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia, which in pertinent part, denied the benefit 
sought on appeal.  This claim was previously before the Board 
in November 2006, when the matter was remanded for additional 
evidentiary development and to send the Veteran the required 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).  

In that November 2006 decision, the Board also remanded the 
Veteran's claim for entitlement to service connection for 
exfoliate dermatitis.  By the way of a February 2009 rating 
decision, the Appeals Management Center (AMC) granted an 
award of service connection for exfoliate dermatitis, and 
assigned a noncompensable rating, effective from September 5, 
2002.  To date, the Veteran has not initiated an appeal as to 
that decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2006 remand, the Board instructed the RO/AMC 
to schedule the Veteran for a VA examination to determine the 
nature and etiology of his hypertension.  Specifically, the 
Board instructed the RO/AMC to arrange the Veteran's claim 
folder to be reviewed by a VA examiner for the purpose of 
obtaining a medical opinion as to whether it is at least as 
likely as not that the Veteran's hypertension is due either 
to medication he received for treating his exfoliate 
dermatitis during service or due to his diabetes mellitus, 
including as aggravated by his diabetes mellitus.  

The record shows that in September 2008 the AMC scheduled the 
Veteran for a VA examination and arranged for the Veteran's 
claim folder to be reviewed by a VA	 examiner.  While the VA 
examiner provided an opinion with regard to whether the 
hypertension was caused by diabetes mellitus, it appears that 
the examiner did not provide a medical opinion as to whether 
the Veteran's hypertension is related to medication for his 
exfoliative dermatitis.  

The Veteran has submitted several medical journal articles in 
support of his contention that his hypertension was caused by 
medication he received for his exfoliate dermatitis while in 
service.  Since the September 2008 examiner failed to discuss 
whether the Veteran's hypertension was caused by medication 
for exfoliate dermatitis that he received while in service, 
another medical opinion from a VA examiner is necessary.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance."  Id. 
at 270-1.  As the previous request did not comply with the 
instructions the Board's November 2006 remand, the Board is 
compelled to remand again the claim for compliance with those 
instructions. 

Additionally, in a December 2007 statement from the Veteran, 
he contends that his hypertension is related to his service 
connected posttraumatic stress disorder (PTSD).  Attached to 
the December 2007 statement, the Veteran has submitted 
medical journal and news articles in support of this 
contention.  There is no definitive medical evidence 
indicative of whether or not his hypertension is secondary to 
his service connected PTSD.  A medical opinion from a VA 
examiner is necessary. 



Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should again arrange for the Veteran's 
claims folder to be reviewed by a VA 
examiner for the purpose of preparing a 
medical opinion that addresses whether it is 
at least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's hypertension is due to medication 
he received for treating his exfoliate 
dermatitis during service.  Additionally, 
the examiner should provide an opinion on 
whether the Veteran's hypertension is 
secondary to his PTSD.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all the 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner, who should review the entire claim 
folder in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

After review of the claims file and 
examination, the examiner should determine 
whether the Veteran's hypertension is at 
least as likely as not either (a) related to 
medication he received for treating his 
exfoliate dermatitis during service; or (b) 
otherwise related to service (including as 
due to or aggravated by service-connected 
PTSD or diabetes mellitus). 

In providing the opinion, it would be 
helpful if the examiner would use the 
following language as appropriate: "more 
likely than not" (meaning a likelihood 
greater than 50%), "at least as likely as 
not" (meaning a likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The examiner should provide a 
complete rationale for any opinion provided.

2.  Thereafter, the AOJ should review the 
claims folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The AOJ should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the AOJ 
should issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order. No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

